PER CURIAM.
Appellant contends the trial court erred in denying his motion for post conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. In his motion, appellant alleged that he received ineffective assistance of counsel because his attorney failed to discover that “[t]his case was a prime case of entrapment.” However, appellant did not comply with Rule 3.850 in that his motion contained no facts which indicated that he may have been entitled to a defense of entrapment, or which otherwise supported his allegation. The other allegations contained in appellant’s motion are without merit.
Accordingly, the order denying post conviction relief is affirmed.
AFFIRMED.
ANSTEAD, C.J., and HURLEY and DELL, JJ., concur.